Status of the claims
	Claims 1-11 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the nature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said radiation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


 
Comments
 	Status of claims 12-20 should be shown as withdrawn (from consideration). 
	Claims 12-20 need to be canceled in order for possible allowance for the case in next OA once the 112 rejections are overcome.

There are currently no arts rejection to claims 1-11.
Closest reference found are
1) OLCOTT (US 20190070437) disclosed systems for fault detection in emission-guided radiotherapy, wherein the systems include an imaging assembly having a gantry comprising a plurality of positron emission detectors. A housing may be coupled to the gantry, and the housing may include a bore and a radiation source holder spaced away from a patient scan region within the bore. A processor may be configured to receive positron emission data from the positron emission detectors and to distinguish the positron emission data from the radiation source holder and from the patient scan region. A fault signal may be generated when the positron emission data from the radiation source holder exceeds one or more threshold parameters or criteria.

2) Agustsson (US 20180279461) disclose compact linear accelerator wherein system can include a housing, an electron generator configured to emit electrons along a beam path, and a 

However, the cited references did not disclose the claimed limitation of the independent claims 1:
“a first sensor and a second sensor, the first sensor being configured to provide a signal indicative of pressure at a first region inside the vacuum tube and the second sensor being configured to provide a signal indicative of pressure at a second region inside the vacuum tube, the first region being closer to the first end of the vacuum tube than the second region is; 
the method comprising: processing a first value derived from the signal from the first sensor and a second value derived from the signal from the second sensor, the first value being indicative of pressure at the first region inside the vacuum tube, and the second value being indicative of pressure at the second region inside the vacuum tube, wherein processing the first value and second value comprises comparing the first value with a first threshold and comparing the second value with a second threshold; and 
based on the processing of the first value derived from the signal from the first sensor and processing the second value derived from the signal from the second sensor, determining that the nature of the fault is associated with the flight tube.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685